DETAILED ACTION

EXAMINER’S AMENDMENT
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via telephone call from Michael Dryja (Reg. No. 39,662) on 2/24/2021.
The application has been amended as follows:
Please replace claim 1 with:
1.	(Currently Amended) A print substance cartridge for a printing device, comprising: a supply of print substance for the printing device; a non-volatile memory storing: 
a plurality of authentication values respectively associated with a plurality of identifiers and which the print substance cartridge is authenticated by the printing device, or a cryptographic key from which authentication values are able to be generated within the print substance cartridge; 
a plurality of hash values corresponding to the authentication values and by which the authentication values are verified by the printing device, the plurality of hash values cryptographically signed as a group; 
and logic to:

in response to receiving a request from the printing device for all of the plurality of hash values, provide all of the plurality of hash values to the printing device, including the hash value corresponding to the provided authentication value, the printing device to verify the provided authentication value using the hash value corresponding to the provided authentication value provided with all of the plurality of hash values.
2.	This office action is in response to Appeal Brief filed on 02/09/2021. 
	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
	The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1-4 and 7-22 now are renumbered as claims 1-20 are pending. 

Response to Arguments
3.	Appellant’s arguments on page 3 of Appeal Brief filed on 02/09/2021 regarding rejection of claim 7 under 35 U.S.C. 112 (d) in view of appellant’s arguments are persuasive, therefore, the rejection of claim 7 under 35 U.S.C. 112 is withdrawn by the examiner.  
4.	Appellant’s arguments on pages 4-12 of Appeal Brief filed on 02/09/2021 regarding rejection of claims 1-4, 7-10, and 22 under 35 U.S.C. 103 in view of appellant’s arguments are persuasive, therefore, the rejection of claims 1-4, 7-10, and 22 under 35 U.S.C. 103 is withdrawn by the examiner.  

Examiner’s Statement of Reasons for Allowance
5.	This communication warrants No Examiner's Reason for Allowance, Appellants’ reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, Appeal Brief filed on 02/09/2021 and the substance of appellant’s  arguments pages 1-12 of Appeal Brief filed on 02/09/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
None of the prior art of record (Kia Silverbrook. US 6,644,771 that discloses a simple form of portable, immediate print media that a printing cartridge carrying a roll of print media is positioned and rotated in a house. A radio frequency tag is positioned on the housing. The radio frequency tag carries data relating to at least one of: a serial number of the cartridge, a media and a media colorant, Takenaka et al. US 2009/0193256 that discloses applied techniques of partially extractable electronic signatures, called sanitizable signature and deletable signature techniques, are available. Those techniques even allow verification of the integrity of a portion that is extracted, Almeida et al. US 2010/10202606), taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the time it was filed.
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claim 1 with proper motivation at or before the time it was effectively filed.

6.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohta et al. US 2006/0190987 A1- that discloses a client apparatus for utilizing services by executing a provided service program that includes a policy holding unit that hold a service-specific verification policy pre-checked by a device verification apparatus, a verification unit that verify an operation of the client apparatus itself when the service program is executed by using the verification policy, a verification result holding unit to hold a verification result of the verification unit, and a verification result notification unit that notify the verification result to the device verification apparatus which requests the verification result.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437